Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 1 of 19 PageID #: 299




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 MISTY MAXWELL,                                  )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )      No. 1:20-cv-03239-DLP-JPH
                                                 )
 THE LAW OFFICE OF JENNIFER                      )
 MCCOY, P.C.,                                    )
                                                 )
                            Defendant.           )

                                          ORDER

       This matter comes before the Court on the Defendant's Motion to Dismiss

 Plaintiff's Amended Class Action Complaint, Dkt. [22], and Plaintiff's Motion for

 Leave to Amend Complaint, Dkt. [25]. Both motions are fully briefed and ripe for

 decision. For the reasons that follow, Plaintiff's motion is GRANTED IN PART,

 and Defendant's motion is DENIED AS MOOT.

       I.     Background

       On December 18, 2020, Plaintiff Misty Maxwell filed a putative class action

 suit in this Court alleging a violation of the Fair Debt Collection Practices Act

 ("FDCPA") under Section 1692e(5) related to an alleged debt arising from a

 residential lease agreement with Metropolitan Fishers. (Dkt. 1; Dkt. 26 at 1).

 Specifically, Plaintiff's class claim alleged that Defendant falsely stated that late

 charges could increase the amount owed on the alleged debt. (Id.). This complaint

 also stated that Plaintiff disputed the alleged debt. (Id. at ¶ 21). Plaintiff then filed

 an amended complaint on January 13, 2021, which is now the operative complaint
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 2 of 19 PageID #: 300




 for this matter. (Dkt. 6). The Amended Complaint added Paragraph 32, which

 indicates that Plaintiff suffered anxiety and concern upon receipt of the Defendant's

 dunning letter, and an attached affidavit of the Plaintiff which also states that she

 was anxious and upset as a result of the Defendant's threatened late fees. (Dkt. 6).

 On April 16, 2021, the Plaintiff pulled her TransUnion credit report and discovered

 that the Defendant had failed to report her debt as "disputed." (Dkt 26 at 2).

         On April 20, 2021, the Undersigned issued an order requesting that the

 parties submit briefing on the effect of the series of FDCPA cases related to

 standing that were decided by the Seventh Circuit in late 20201. (Dkt. 13). On April

 23, 2021, the Defendant answered the Plaintiff's amended complaint, (Dkt. 18), and

 on May 7, 2021, the Defendant filed the present motion to dismiss the Plaintiff's

 amended complaint for lack of standing. (Dkt. 22). Also on May 7, 2021, the Plaintiff

 filed a motion for leave to amend her complaint, seeking to allege an additional

 violation of FDCPA Section 1692e(8) related to Defendant's failure to report the

 alleged debt as "disputed." (Dkt. 25-1 at ¶¶ 21-29). Defendant challenges Plaintiff's

 standing as to both Section 1692e(5) and (8) claims in the proposed amended

 complaint, using the same arguments from the motion to dismiss. (Dkt. 27).

 Accordingly, the Undersigned will address the motion to amend the complaint first.

         II.     Legal Standard

         "A party may amend its pleading once as a matter of course," Fed. R. Civ. P.


 1See Larkin v. Fin. Sys. of Green Bay, Inc., 982 F.3d 1060 (7th Cir. 2020); Brunett v. Convergent
 Outsourcing, Inc., 982 F.3d 1067 (7th Cir. 2020); Gunn v. Thrasher, Buschmann & Voelkel, P.C., 982
 F.3d 1069 (7th Cir. 2020); Bazile v. Fin. Sys. of Green Bay, Inc., 983 F.3d 274 (7th Cir. 2020); Spuhler
 v. State Collection Serv., Inc., 983 F.3d 282 (7th Cir. 2020).
                                                    2
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 3 of 19 PageID #: 301




 15(a)(1), which the Plaintiff has already done, (Dkt. 6). Thus, the Plaintiff may now

 amend her pleading only with the Defendant's written consent or with leave of

 court. Fed. R. Civ. P. 15(a)(2). "The court should freely give leave when justice so

 requires." Id. A district court may, however, deny a plaintiff leave to amend her

 complaint if there is "undue delay, bad faith or dilatory motive on the part of the

 movant, repeated failure to cure deficiencies by amendments previously allowed,

 undue prejudice to the opposing party by virtue of allowance of the amendment, [or]

 futility of amendment." Foman v. Davis, 371 U.S. 178, 182 (1962). The decision of

 whether to grant a motion to amend pleadings is discretionary, and the court need

 only show reasonable justification for its denials of such motions to avoid abusing

 that discretion. Id.

       A motion to amend a complaint "is futile 'if the complaint, as amended, would

 fail to state a claim upon which relief could be granted.'" Gen. Elec. Cap. Corp. v.

 Lease Resol. Corp., 128 F.3d 1074, 1085 (7th Cir. 1997) (quoting In re Burlington

 Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997)). In other words, the

 complaint "must contain sufficient factual matter, accepted as true, to state a claim

 to relief that is plausible on its face." McCoy v. Iberdrola Renewables, Inc., 760 F.3d

 674, 685 (7th Cir. 2014). A motion to amend is brought in bad faith when it is an

 "attempt to supplant entirely the original claims to avoid a dismissal on the merits,"

 rather than to "'save' or supplement the original claims." Vitrano v. United States,

 721 F.3d 802, 807 (7th Cir. 2013). "Relevant to the bad faith determination are

 whether it is likely Plaintiff knew the facts pertinent to the amendment before the

                                            3
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 4 of 19 PageID #: 302




 original complaint was filed and whether Plaintiff is trying to forum shop." Member

 Select Ins. Co. v. Cub Cadet, LLC, No. 2:16-cv-436-JD-PRC, 2017 WL 563161, at *2

 (N.D. Ind. Feb. 13, 2017).

        III.   Discussion

        In response to Defendant's Motion to Dismiss, Plaintiff also filed a Motion for

 Leave to Amend the Complaint in order to add an additional FDCPA claim. (Dkt.

 25). In addition to her Section 1692e(5) claim that the Defendant made a false

 threat as to the possibility of additional late fees, Plaintiff seeks leave to allege that

 the Defendant failed to report her residential lease debt as "disputed" to

 TransUnion credit reporting agency, in violation of Section 1692e(8), which caused

 her emotional distress and negatively impacted her credit rating and ability to

 obtain additional credit. (Dkt. 25-1 at 2-3). The Defendant contends that the

 Plaintiff's motion to amend should be denied because the proposed amendment is

 futile, in that it does not establish standing for either the original claim or the

 proposed additional claim, and was brought in bad faith. (Dkt. 27 at 4). Because the

 Defendant challenges the standing of both claims alleged in the proposed Second

 Amended Complaint, which encompasses the only claim alleged in the operative

 complaint, the Court will address the proposed amended complaint first. The Court

 will evaluate Plaintiff's standing for each claim separately.

        A. Standing

        Standing is a threshold issue arising under the federal courts' Article III

 authority to resolve "cases" and "controversies." U.S. Const. art. III, § 2, cl. 1; see

                                             4
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 5 of 19 PageID #: 303




 Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992). The doctrine of standing was

 developed for the purpose of ensuring that the federal courts do not exceed their

 constitutional authority, which it accomplishes by limiting the category of litigants

 empowered to maintain a lawsuit in federal court. Spokeo, Inc. v. Robins, 578 U.S.

 856, 136 S.Ct. 1540, 1547 (2016). "Article III standing is jurisdictional and cannot

 be waived." Nettles v. Midland Funding LLC, 983 F.3d 896, 899 (7th Cir. 2020).

 "The plaintiff must establish standing at the time suit is filed and cannot

 manufacture standing afterwards. The Article III standing inquiry remains open to

 review at all stages of the litigation." Pennell v. Glob. Tr. Mgmt. LLC, 990 F.3d

 1041, 1044 (7th Cir. 2021) (internal citations and quotation marks omitted). "Article

 III standing asks whether the complaint 'clearly allege[s] facts' demonstrating that

 [the plaintiff] has '(1) suffered an injury in fact, (2) that is fairly traceable to the

 challenged conduct of the defendant, and (3) that is likely to be redressed by a

 favorable judicial decision.'" Nettles, 983 F.3d at 899 (quoting Spokeo, 136 S.Ct. at

 1547). Standing is not dispensed in gross; a plaintiff must demonstrate standing for

 each claim presented and for each form of relief sought (e.g., injunctive relief and

 damages). Davis v. Fed. Election Comm'n, 554 U.S. 724, 734 (2008) (citing

 DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006)).

        "The plaintiff, as the party invoking federal jurisdiction, bears the burden of

 establishing these elements." Spokeo, 136 S.Ct. at 1547. At the pleading stage,

 factual allegations of injury resulting from the defendant's conduct may suffice, and

 the allegations of fact – though they must be clearly alleged – need only "plausibly

                                              5
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 6 of 19 PageID #: 304




 suggest" each element of standing, with the court drawing all reasonable inferences

 in the Plaintiff's favor. Bazile, 983 F.3d at 278. However, as standing is more than a

 mere pleading requirement, "each element must be supported in the same way as

 any other matter on which the plaintiff bears the burden of proof, i.e., with the

 manner and degree of evidence required at the successive stages of the litigation."

 Lujan, 504 U.S. at 561. Either a party or the court may question the existence of

 standing. See Kanzelberger v. Kanzelberger, 782 F.2d 774, 777 (7th Cir. 1986). If a

 Plaintiff fails to meet the burden of proof for each challenged element of standing,

 the court will find that it lacks subject matter jurisdiction to hear the case and must

 dismiss it. Fed. R. Civ. P. 12(h)(3); Aljabri v. Holder, 745 F.3d 816, 818 (7th Cir.

 2014).

          Within the last year, a number of decisions have been issued regarding the

 standing requirements for FDCPA cases. The Undersigned finds it prudent to

 review some of those cases, as their holdings directly impact the case at hand.

          A plaintiff must allege more than a mere violation of a statutory right.

 Larkin, 982 F.3d at 1066. In addition to alleging a statutory violation, a plaintiff

 must also allege that the violation harmed her or "presented an appreciable risk of

 harm to the underlying concrete interest that Congress sought to protect." Casillas

 v. Madison Ave. Assocs., Inc., 926 F.3d 329, 333 (7th Cir. 2019) (quoting Groshek v.

 Time Warner Cable, Inc., 865 F.3d 884, 887 (7th Cir. 2017)); see also Spokeo, 136 S.

 Ct. at 1549 ("Article III standing requires a concrete injury even in the context of a

 statutory violation."). "For standing purposes, therefore, an important difference

                                             6
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 7 of 19 PageID #: 305




 exists between (i) a plaintiff 's statutory cause of action to sue a defendant over the

 defendant's violation of federal law, and (ii) a plaintiff 's suffering concrete harm

 because of the defendant's violation of federal law." TransUnion LLC v. Ramirez,

 141 S. Ct. 2190, 2205 (2021).

       In Larkin, the Seventh Circuit found that the plaintiffs failed to show a

 concrete harm where they "generally alleged . . . that certain statements in [the

 defendant]'s collection letters were false, deceptive, or misleading, or unfair and

 unconscionable, in violation of §§ 1692e and 1692f," but did not allege any harm or

 appreciable risk of harm from the statutory violation. 982 F.3d at 1066. In dicta, the

 court listed certain allegations that would have supported a finding of a concrete

 injury, including alleging that the defendant had caused the plaintiffs to pay debts

 that were not owed or had created an appreciable risk of doing so; alleging that the

 plaintiffs "relied to their detriment on the contents of the letters;" and alleging that

 the plaintiffs would have "pursued a different course of action were it not for the

 statutory violations." Id. The court ultimately affirmed the district court's dismissal

 of the case for lack of subject matter jurisdiction. Id. at 1067.

       This Court has applied the Seventh Circuit's standing requirements in a few

 recent cases. In Pucillo v. Nat'l Credit Sys., Inc., this Court held that "without more,

 confusion, stress, concern, and fear are not enough to support a concrete injury in

 FDCPA Section 1692e and Section 1692c cases. . . ." No. 1:19-cv-00285-TWP-DML,

 2021 WL 1061191, at *4 (S.D. Ind. Mar. 19, 2021); Kinnick v. Med-1 Sols., LLC, No.

 1:19-cv-02563-TAB-SEB, 2021 WL 2291153, at *1 (S.D. Ind. June 4, 2021) (noting

                                             7
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 8 of 19 PageID #: 306




 that mere annoyance, intimidation, doubt, confusion, or stress, without more, fall

 short of concrete emotional harm adequate to show standing, but physical

 manifestations of emotional distress may be sufficient).

        i.     Section 1692e(5) claim – False Threat

        Defendant has challenged Plaintiff's standing as to her Section 1692e(5)

 claim, both in the operative complaint and in the proposed second amended

 complaint. Specifically, Defendant argues that Plaintiff has not demonstrated an

 injury in fact because she merely alleges anxiety and concern as a result of receiving

 Defendant's dunning letter, with no actual harm. (Dkt. 23 at 10). In response,

 Plaintiff maintains that her anxiety and concern are sufficient to form an injury in

 fact. (Dkt. 33).

        The injuries contemplated by the FDCPA involve the deceptive abuse of debt

 collection practices by debt collectors to induce or prevent certain actions or

 decisions by debtors. See Larkin, 982 F.3d at 1066; Gunn, 982 F.3d at 1070; Brunett,

 982 F.3d at 1068. To satisfy the first element of standing, an FDCPA plaintiff must

 allege a concrete injury in her complaint. Larkin, 982 F.3d at 1065. Here, Ms.

 Maxwell alleges that Defendant's dunning letter caused her anxiety which

 constitutes an injury in fact. Specifically, in the Plaintiff's proposed second amended

 complaint, Ms. Maxwell states that "[b]ased upon the letter she believed that late

 fees would be added to the total amount being collected, causing her anxiety and

 concern." (Dkt. 25-1 at ¶ 40). It further stated:

        "Defendant's . . . threat of late charges could make an
        unsophisticated consumer alter his/her course of action and such
                                             8
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 9 of 19 PageID #: 307




       a threat would make the unsophisticated consumer believe that
       s/he did not have the rights Congress had granted him or her
       under the FDCPA. Defendant's violation is a material violation of
       the FDCPA that could lead a consumer to alter his or her course
       of action as to whether to pay a debt."

       (Id. at ¶ 48). The question for the Court is whether this allegation articulates

 an injury that is both "concrete and particularized" and "actual or imminent, not

 conjectural or hypothetical." Spokeo, Inc., 136 S.Ct. at 1548. "An injury is

 particularized if it affects the [P]laintiff in a personal and individual way, and it is

 concrete if it is real, and not abstract." Pennell, 990 F.3d at 1044 (plaintiff's stress

 and confusion did not amount to a concrete injury because the dunning letter did

 not cause the plaintiff to change her course of action or take a detrimental step); see

 also Brunett, 982 F.3d at 1068 ("A debtor confused by a dunning letter may be

 injured if she acts, to her detriment, on that confusion—if, for example, the

 confusion leads her to pay something she does not owe . . . . But the state of

 confusion is not itself an injury.") When looking at the second aspect of establishing

 an injury in fact, the Supreme Court has explained that fear of a future harm is not

 an injury in fact unless the future harm is "certainly impending." Clapper v.

 Amnesty Int'l USA, 568 U.S. 398, 410 (2013).

       Here, Ms. Maxwell alleges that Defendant's dunning letter caused her

 anxiety and concern. The Seventh Circuit makes clear, however, that without

 accompanying detrimental action, a plaintiff's confusion, annoyance, and

 intimidation are not enough to establish concrete harm. Gunn, 982 F.3d at 1071.

 Thus, this Court must examine whether the anxiety and confusion Ms. Maxwell

                                             9
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 10 of 19 PageID #: 308




  suffered related to the dunning letter is connected to some detrimental action she

  took or risked taking.

         In the proposed amended complaint, the Plaintiff does not allege that she

  altered her course of action as a result of the Defendant's letter. She conceded that

  she was not assessed any late fees after she vacated the apartment and that

  Metropolitan was awarded a judgment in state court that did not include late fees

  incurred after she vacated the apartment. (Id.) According to the Defendant, that

  state court decision was a default judgment, as the Plaintiff did not take any action

  in response to the dunning letter or the Defendant's suit, and had not paid any of

  her debt at the time of filing this action. (Dkt. 23 at 3).

         Like the plaintiffs in Larkin, Brunett, Gunn, Spuhler, and Markakos, Ms.

  Maxwell has not paid any debt that she did not owe, and in fact may not have paid

  any of her debt at all. Like the plaintiffs in Casillas, Larkin, Brunett, Spuhler,

  Smith, and Pennell, Ms. Maxwell did not allege that her decisions about managing

  her debt were affected by the dunning letter. Also, like the plaintiff in Gunn, Ms.

  Maxwell did not allege that the letter negatively affected her credit rating or

  ownership interests. Unlike the plaintiff in Bazile, Ms. Maxwell clearly states in her

  proposed amended complaint that she knew her debt was not accruing additional

  fees. (Dkt. 25-1 at ¶¶ 41-39). Ms. Maxwell did not allege that she detrimentally

  relied on the information in the letter or that the letter affected her decisions about

  handling her debt. In fact, she took no action, which was what led to the

  Defendant's suit in state court. The reasonable inference would be that a threat of

                                              10
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 11 of 19 PageID #: 309




  further late charges would induce a debtor to pay sooner than they otherwise would,

  but Ms. Maxwell took no action to pay, contest, or clarify her debt with the

  Defendant debt collector or in the state court action. There is consequently no room

  for the Court to infer detrimental reliance.

        Unlike the plaintiff in Buchholz, Ms. Maxwell received a letter that she

  interpreted as threatening future harmful action, but she did not pay her debt.

  However, Ms. Maxwell was aware at the time she filed her complaint that

  additional late charges beyond her move-out date had not been added to her debt,

  and that the future imposition of late charges would be unlawful. (Dkt. 6 at ¶¶ 33-

  39). In fact, if she had been unaware of the Defendant's inability to assess further

  late charges, she could not have filed this action. Thus, the imposition of additional

  late fees presents neither an actual nor an imminent harm to Ms. Maxwell. The

  threat of future injury was not "certainly impending" at the time of her complaint,

  as required by Clapper, and therefore did not constitute an injury in fact.

        Ms. Maxwell did not allege physical manifestations of her emotional distress,

  did not pay any debt that she did not owe, allege that her debt management

  decisions were affected by the dunning letter, allege that the letter negatively

  affected her credit rating or ownership interests, or allege that she detrimentally

  relied on the information in the letter. Also, Ms. Maxwell has failed to show a

  certain and impending threat of future harm. Thus, the Plaintiff's Section 1692e(5)

  claim and operative complaint do not adequately meet the minimum requirements

  for standing, and the Section 1692e(5) claim must be dismissed for lack of

                                            11
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 12 of 19 PageID #: 310




  jurisdiction.

         ii.      Section 1692e(8) claim – Failure to Report the Debt as Disputed

         Defendant has also challenged Plaintiff's standing for her Section 1692e(8)

  claim, arguing that Plaintiff has alleged a statutory violation without an

  accompanying concrete personal injury. (Dkt. 27 at 5-6). Plaintiff argues that her

  allegation of impact to her credit and credit rating are sufficient to prove an injury

  in fact. (Dkt. 32 at 5-6).

         Establishing standing is Ms. Maxwell's burden and "must be secured at each

  stage of the litigation" because it is an essential part of her case. Id. at 278. "[A]s

  the litigation progresses, [however], the way in which the plaintiff demonstrates

  standing changes." Prairie Rivers Network v. Dynegy Midwest Generation, LLC, 2

  F.4th 1002, 1007–08 (7th Cir. 2021) (citing Spuhler v. State Collection Serv., Inc.,

  983 F.3d 282, 285 (7th Cir. 2020). A challenge to standing—a jurisdictional

  requirement—can take the form of a facial or a factual attack on the plaintiff's

  allegations. A facial attack "tests whether the allegations, taken as true, support an

  inference that the elements of standing exist," and a factual attack "test[s] the

  existence of jurisdictional facts underlying the allegations." Bazile, 983 F.3d at 279.

                  a. Facial Attack on Ms. Maxwell's Section 1692e(8) Claim

         First, Defendant raises a facial challenge to the proposed amendment,

  contending that Plaintiff's proposed amended complaint fails to "facially plead a

  concrete injury" that resulted from Defendant's alleged violation of Section

  1692e(8). (Dkt. 27 at 4). To resolve this issue, the Court must accept "all well-

                                              12
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 13 of 19 PageID #: 311




  pleaded factual allegations as true and draw all reasonable inferences in favor of

  the plaintiff." Prairie Rivers, 2 F.4th at 1007; see also Bazile, 983 F.3d at 278 ("[T]he

  allegations of fact—though they must be clearly alleged —need only "plausibly

  suggest" each element of standing, with the court drawing all reasonable inferences

  in the plaintiff's favor.").

         Ms. Maxwell relies on Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337,

  342 (7th Cir. 2018) to support her claim of standing. In Evans, the plaintiffs filed

  suit under FDCPA § 1692e(8) for the failure of a debt collector to report that a debt

  was disputed to a credit reporting agency. 889 F.3d at 342. The Seventh Circuit

  held that the plaintiffs suffered "a real risk of financial harm caused by an

  inaccurate credit rating." Id. at 345 (quoting Sayles v. Advanced Recovery Sys., Inc.,

  865 F.3d 246, 250 (5th Cir. 2017)). The court stated that "[a]n inaccurate credit

  report produces a variety of negative effects. For instance, it is 'a red flag to the

  debtor's other creditors and anyone who runs a background or credit check,

  including landlords and employers.'" Evans, 889 F.3d at 345 (quoting Phillips v.

  Asset Acceptance, LLC, 736 F.3d 1076, 1082 (7th Cir. 2013)). The court noted that a

  debt collector's failure to inform a credit reporting agency that a debt is disputed is

  always a material violation of the FDCPA. Importantly, the plaintiffs in Evans

  explicitly alleged a risk of concrete financial harm as a result of credit reporting

  agencies lowering their credit score. Evans, 889 F.3d at 346. Thus, the Seventh

  Circuit found that the plaintiffs had standing to sue. Id.

         The court noted that "§ 1692e(8) 'requires no notification by the consumer . . .

                                             13
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 14 of 19 PageID #: 312




  and instead, depends solely on the debt collector's knowledge that a debt is

  disputed, regardless of how that knowledge is acquired.'" Evans, 889 F.3d at 347

  (quoting Brady v. Credit Recovery Co., Inc., 160 F.3d 64, 67 (1st Cir. 1998)). The

  dispute need not be valid or reasonable, so long as it is clear to the debt collector

  that the debtor disputes the debt. Evans, 889 F.3d at 347. However, "[i]f after

  receiving verification of the debt, the consumer has no grounds for contesting it, the

  fact that he 'disputed' it will not cancel his liability." DeKoven v. Plaza Assocs., 599

  F.3d 578, 582 (7th Cir. 2010).

        Here, like the plaintiffs in Evans, Ms. Maxwell has explicitly alleged that the

  Defendant's failure to report her debt as disputed "had a negative impact on [her]

  credit rating, impaired [her] credit rating and [her] ability to obtain credit." (Dkt.

  25-1 at 3). Although she provided no supporting evidence, she explicitly disputed

  the debt in her complaint. (Dkt. 1 at ¶ 21). This allegation by itself is sufficient to

  plead an injury in fact under the rule that "[a]t the pleading stage, 'general factual

  allegations of injury resulting from the defendant's conduct may suffice' . . . because

  '[courts] "presum[e] that general allegations embrace those specific facts that are

  necessary to support the claim."'" Bazile, 983 F.3d at 278 (quoting Lujan, 504 U.S.

  at 561). However, because the Defendant has also raised a factual attack to

  Plaintiff's standing claim, the Plaintiff must now support "each controverted

  element of standing with competent proof," which the Seventh Circuit described as

  "a showing by a preponderance of evidence, or proof to a reasonable probability that

  standing exists." Bazile, 983 F.3d at 278.

                                               14
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 15 of 19 PageID #: 313




               ii.    Factual Attack on Ms. Maxwell's Section 1692e(8) Claim

        The Defendant challenges the facts underpinning Plaintiff's claim of

  standing, namely that a disputed debt was not listed on a credit report as disputed.

  (Dkt. 27 at 5-10). Specifically, Defendant argues that the debt in question is valid,

  and that Plaintiff cannot be injured by a failure to report a valid debt as disputed.

  (Id.). No harm could have resulted from failing to report the debt as disputed,

  because it is highly unlikely that Plaintiff's credit could be negatively affected by a

  valid debt being reported. (Id.).

        Because Ms. Maxwell's alleged facts are being questioned, the Court "may

  consider and weigh evidence outside the pleadings to determine whether it has

  power to adjudicate the action." Bazile, 983 F.3d at 279. At this time, Ms. Maxwell

  has not shown evidence to contradict the Defendant's contention that the

  residential lease debt is valid. The Plaintiff's debt with Metropolitan Fishers is

  supported by a judgment of the Hamilton County Superior Court. (See Dkt. 6, ¶ 39;

  Dkt. 25-1, ¶ 47). In addition, Ms. Maxwell attached to the operative complaint an

  affidavit of indebtedness signed by the Defendant that affirms the amount of debt

  the Plaintiff owes as of July 21, 2020. (Dkt. 6-3 at 9). While a debt need not be

  invalid for a debtor to appropriately dispute it, (see Evans, 889 F.3d at 347), if the

  debt is valid, Ms. Maxwell's dispute will not cancel it. DeKoven, 599 F.3d at 582.

        Ms. Maxwell's proposed complaint is supported only by a mere statement

  that she contests the debt and that the Defendant's failure to report the debt as

  disputed affected her credit. Mere allegations do not constitute a preponderance of

                                             15
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 16 of 19 PageID #: 314




  the evidence. Ms. Maxwell has failed to factually show a concrete injury that would

  confer standing under the heightened burden of proof applicable to the Defendant's

  standing challenge. Without supportive evidence of the effect of the Defendant's

  actions on the Plaintiff's credit, the Plaintiff's motion to amend would be futile.

        Nevertheless, the Court finds it reasonable to infer that the Plaintiff has

  some factual basis for contending that her debt has affected her credit, especially

  given the infancy of this case and the fact that the parties have not yet conducted

  discovery. As such, the Court exercises its discretion the same as it did in Patterson

  and the Seventh Circuit did in Bazile, and shall permit Plaintiff the opportunity to

  proceed with discovery in order to present evidence that would establish standing

  for her new Section 1692e(8) claim. See Patterson, 2021 WL 1124610, at *6; Bazile,

  983 F.3d at 281. Because the appropriate mechanism to resolve this factual dispute

  regarding standing is an evidentiary hearing, Bazile, 983 F.3d at 277, the Court will

  reopen discovery through November 18, 2021 for the limited purpose of conducting

  discovery related to the issue of standing. Once that discovery has taken place, if

  the facts to support standing are disputed, the Court will hold an evidentiary

  hearing as advised by the Seventh Circuit in Bazile, 983 F.3d at 277.

        B. Bad Faith

        Defendant also contends that Plaintiff's motion to amend the complaint

  should be denied because that request was raised in bad faith. (Dkt. 27 at 11).

  Defendant maintains that "Plaintiff's counsel is not trying to remedy a legitimate

  client problem but instead interested in setting up Defendant for 'technical'

                                             16
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 17 of 19 PageID #: 315




  violations of a consumer protection statute in order to obtain statutory attorney's

  fees." (Dkt. 27 at 11). The Defendant also stated it believes the Plaintiff included

  her dispute of the debt in the amended complaint "in order to later bring a separate

  cause of action to remedy the deficiencies in that complaint." (Id.). The Defendant

  points to the fact that the Plaintiff took no action after defaulting on her debt other

  than filing the instant lawsuit. (Id.). According to the Defendant, the Plaintiff did

  not reach out to it or to her apartment complex, and only informed the Defendant of

  her dispute of the debt in initiating the present lawsuit. (Id.).

         For the Plaintiff to have included the dispute in her complaint in order to

  "remedy the deficiencies in that complaint," as argued by Defendant (Dkt. 27 at 11),

  she would have had to know that her initial complaint was deficient before filing.

  This Circuit's guidance regarding standing in cases alleging FDCPA violations has

  recently been clarified by the Court on December 14 and 15, 2020.2 The Plaintiff's

  initial complaint was filed December 18, 2020, (Dkt. 1), followed by the operative

  amended complaint on January 13, 2021. (Dkt. 6). It would be reasonable to infer

  that the Plaintiff believed in good faith that she had standing based on her factual

  allegations to support standing.

         While it is worth noting that Plaintiff has provided little support for the

  invalidity of her debt, her dispute need not be reasonable to impose the reporting

  requirement on the debt collector. If, however, Ms. Maxwell knowingly raised a




  2See Larkin, 982 F.3d at 1060; Brunett, 982 F.3d at 1067; Gunn, 982 F.3d at 1069; Bazile, 983 F.3d
  at 274; Spuhler, 983 F.3d at 282.
                                                  17
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 18 of 19 PageID #: 316




  baseless dispute as alleged by the Defendant, this would support the Defendant's

  contention that the Plaintiff's counsel is "interested in setting up Defendant for

  'technical' violations of a consumer protection statute in order to obtain statutory

  attorney's fees." (Dkt. 27 at 11). The Defendant also raised a valid timing concern by

  noting that Ms. Maxwell waited until after the Defendant filed its motion to dismiss

  to seek the amendment of an additional claim. Ultimately, however, the Court finds

  there is not yet sufficient evidence to support a finding of bad faith. Nevertheless,

  the Court shall keep the possibility of bad faith in mind moving forward. If

  additional evidence makes clear that the Plaintiff's counsel was indeed needlessly

  increasing the cost of litigation, raising frivolous arguments, or baselessly denying

  factual contentions, sanctions may be raised. The discovery conducted on the issue

  of standing shall help elucidate this issue.

        IV.    Conclusion

        The Plaintiff has not established standing in the operative or proposed

  amended complaint as to her Section 1692e(5) claim, and the Court now dismisses

  that claim for lack of jurisdiction. The proposed amended complaint facially

  establishes standing as to her Section 1692e(8) claim, and although it does not

  factually establish standing, the Court has chosen to exercise its discretion to allow

  the Plaintiff to support her claim with evidence sufficient to counter the Defendant's

  factual challenge to standing. As such, Plaintiff's Motion for Leave to Amend

  Complaint, Dkt. [25], is GRANTED IN PART, and Defendant's Motion to Dismiss

  Plaintiff's Amended Class Action Complaint, Dkt. [22], is DENIED AS MOOT.

                                            18
Case 1:20-cv-03239-DLP-JPH Document 43 Filed 08/23/21 Page 19 of 19 PageID #: 317




  Plaintiff shall file her Second Amended Complaint containing her Section 1692e(8)

  claim within three (3) days of this Order.

        Discovery of any matter to be determined in connection with standing shall

  be completed by November 18, 2021. This case is set for a telephone status

  conference on November 18, 2021 at 1:30 p.m. (Eastern) to address what further

  procedures, such as supplemental briefing or an evidentiary hearing, are

  appropriate to determine standing. Counsel shall attend the conference by calling

  the designated phone number, to be provided by the Court at a later date.

        So ORDERED.



        Date: 8/23/2021




  Distribution:

  All ECF-registered counsel of record via email




                                               19
